[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 128 
The prisoner, in conjunction with her husband and one Woodman, was indicted for the crime of forgery in the third degree, and, being separately tried, was convicted of that offense. The evidence showed that all of the defendants combined and co-operated in the commission of the crime. At the close of the testimony counsel for the defendant requested the court to advise the jury to acquit the defendant, on the ground that she was the wife of the co-defendant, Edward C. Ryland, and was under the coercion of her husband at the time when the offense was committed; that all that was done by her, viz.: the delivery of the check to her husband, and subsequently receiving a part of the proceeds of the forgery, was done in her husband's presence, and the presumption of law is that she acted under his control and direction. This was refused, and an exception was taken by the defendant's *Page 130 
counsel to the decision of the court. The rule undoubtedly is, that whatever, of a criminal nature, the wife does in the presence of her husband is presumed to be compelled by him (1 Bish. Crim. Law [7th ed.], § 359); but this presumption is primafacie and not conclusive, and if it appears that she was not urged or drawn to the offense by him, but was an inciter of it, she is liable as well as he. (Seiler v. People, 77 N.Y. 413;Goldstein v. People, 82 id. 233.)
There was no direct proof upon the trial that the defendant acted under the coercion of her husband in committing the offense; on the contrary, the proof tended to show that she acted on her own responsibility and voluntarily incited and aided in the consummation of the crime. There is evidence showing that she first suggested to her husband and the accomplice the idea of obtaining the check; that she went out with her husband and returned after an absence of four hours with a check for $6, which she had procured, and delivered the same to her husband, and that the erasure in the check was made in her presence. This check was obtained upon representations by her that she wished to purchase the same because the post-office was closed and she could not obtain an order there, and that she desired to send it that evening to her sister or mother in Philadelphia. This representation was utterly false, as the proof showed that the check was intended and used for another and a different purpose, and there is testimony tending to show she delivered it to her husband for the purpose of being altered. He was not present when she procured the check, and it was proved that she subsequently received a considerable portion of the avails thereof as her share for her participation in the crime. There is no direct evidence that she acted under the influence of her husband, or that he directly or otherwise compelled her to engage in the transaction. As the case stands it is not a legitimate inference that the husband directed her action and that she was coerced by him. The most that can be claimed, giving a construction to the evidence most favorable to the defendant, is that it was a question of fact for the jury. No requests were made to charge the jury *Page 131 
in regard to it, and the presumption is that it was fairly submitted to their consideration. We think there was no error committed in refusing the request considered.
There is no ground for the contention that the defendant merely delivered a valid check to her husband and thereby committed no unlawful act, as it was established beyond controversy that she was a particeps criminis at the outset, as well as in the final consummation of the crime. If the delivery of the check was an innocent act, no reason exists why she should have received a large portion of the avails realized from it after it had been altered. They did not belong to her and she could only have received them as one of the instigators of the crime.
The position taken, that the defendant is not accountable for any act done by her husband in her presence, and especially as the act consisted only in making erasures in the check, which was not an offense against the statute, as the offense consisted in changing the amount, is without merit. The offense of the defendant was her general participation in the transaction in originating, aiding, and carrying out the plan by means of which the forgery was committed, and her presence, when a portion of the check was erased, and, as subsequently appears, with knowledge of the purpose for which it was done, was an act toward the commission of the crime for which she was responsible if she acted without her husband's coercion. The erasures were preliminary to the subsequent alteration and it is to be presumed from the evidence that they were made for that purpose.
We think there was no error committed by the court in refusing to advise the jury to acquit the defendant on the ground that there was no evidence in the case tending to prove that she committed any unlawful act, except that given by Crawford, the accomplice, and he was not corroborated. The rule of the common law in regard to the corroboration of the testimony of an accomplice has been changed by the Code of Criminal Procedure and it is provided by section 399, "that a conviction cannot be had upon the testimony of an accomplice, *Page 132 
unless he be corroborated by such other evidence as tends to connect the defendant with the commission of the crime." There is certainly some testimony, as we have seen, which tends to connect the defendant with the forgery alleged in the indictment aside from the testimony of the accomplice. It was proved that the defendant originally applied for and obtained the check for $6, as already stated; that this check was altered by inserting another name as payee, and by raising the amount, and as altered, the money was obtained on it. The defendant was thus placed in a position connecting her with the commission of the offense, and was called upon to make an explanation of the facts. The circumstances were suspicious, and unexplained, it is fairly to be inferred that she was one of the originators connected with the forgery. Taking these conceded facts in connection with the other proof showing her presence when the erasure was made, and that she received a portion of the avails, it is manifest that the testimony tended to corroborate the evidence of the accomplice. The subject is fully considered in the opinion of the General Term by DAVIS, P.J., and further elaboration is not required.
There is no ground for claiming that the defendant should only be prosecuted as an accessory before the fact. She was a principal in the transaction, according to the evidence, from the very beginning, and as such was chargeable as the maker of the forged instrument.
The judgment should be affirmed.
All concur.
Judgment affirmed.